                                                         Entered on Docket
                                                         November 01, 2018
                                                         EDWARD J. EMMONS, CLERK
                                                         U.S. BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA


 1   JaVonne M. Phillips, Esq. SBN 187474
     Nancy Lee, Esq. SBN 272035
 2                                                  The following constitutes the order of the Court.
     McCarthy & Holthus, LLP                        Signed: November 1, 2018
 3   411 Ivy Street
     San Diego, CA 92101
 4
     Phone (877) 369-6122 Ext. 2761                 ______________________________________________
 5   Fax (619) 685-4811                             Stephen L. Johnson
                                                    U.S. Bankruptcy Judge
     nlee@mccarthyholthus.com
 6
 7   Attorneys for U.S. Bank Trust National
     Association as Trustee of Chalet Series III
 8
     Trust, its assignees and/or successors, by
 9   and through its servicing agent SN Servicing
     Corporation
10
11                              UNITED STATES BANKRUPTCY COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13                                         SAN JOSE DIVISION
14   In re:                                          ) Case No. 14-52442 SLJ
15                                                   )
     Bryant Luis Hammer                              ) Chapter 13
16   Leeanna Hammer,                                 )
                                                     ) RS No. NL-10992
17
                    Debtors.                         )
18                                                   ) ORDER ON MOTION FOR RELIEF
                                                     ) FROM AUTOMATIC STAY
19                                                   )
20                                                   ) Date: 10/30/2018
                                                     ) Time: 10:30 AM
21                                                   ) Ctrm: 3099
                                                     ) Place: 280 S. First Street
22                                                   )        San Jose, CA
23                                                   )
                                                     ) Judge: Stephen L. Johnson
24                                                   )
25            The motion of U.S. Bank Trust National Association as Trustee of Chalet Series III Trust,
26   its assignees and/or successors, by and through its servicing agent SN Servicing Corporation, for
27   relief from the automatic stay came on regularly for hearing by the Court on the date, time and
28   place set forth above, before the Honorable Stephen L. Johnson. U.S. Bank Trust National
29   Association as Trustee of Chalet Series III Trust, appeared by and through its Attorney of
                                                     1                                      File No. CA-18-143762
                                                                                            Case No. 14-52442 SLJ
                                                                               Order on Motion for Relief From Stay
     Case: 14-52442       Doc# 56     Filed: 11/01/18       Entered: 11/01/18 13:53:10             Page 1 of 4
 1   Record, McCarthy & Holthus, LLP by Nancy Lee, Esq.. All other appearances are as noted in
 2   the court record.
 3          Upon reading the papers and pleadings on file herein, and upon hearing oral argument
 4   and based on the evidence presented, the Court rules as follows:
 5          IT IS HEREBY ORDERED that effective 12/07/2018, the automatic stay provisions of
 6   11 U.S.C. § 362 be and are hereby terminated with respect to the interests of U.S. Bank Trust
 7   National Association as Trustee of Chalet Series III Trust, its assignees and/or successors, by and
 8   through its servicing agent SN Servicing Corporation, in the real property commonly known as
 9   9237 Dove Court, Gilroy, CA 95020.
10          IT IS FURTHER ORDERED that U.S. Bank Trust National Association as Trustee of
11   Chalet Series III Trust, may complete its foreclosure of said real property and proceed with post-
12   foreclosure remedies, including any unlawful detainer action, in accordance with applicable law.
13          IT IS FURTHER ORDERED that U.S. Bank Trust National Association as Trustee of
14   Chalet Series III Trust, at its option, may offer, provide and enter into any potential forbearance

15   agreement, loan modification, refinance agreement or other loan workout/loss mitigation
16   agreement as allowed by state law. U.S. Bank Trust National Association as Trustee of Chalet
17   Series III Trust, may contact the Debtor via telephone or written correspondence to offer such an
18   agreement. Any such agreement shall be non-recourse unless included in a reaffirmation

19   agreement that is approved by the court as not imposing an undue hardship on the debtor or a
20   dependent of debtor.
21          IT IS FURTHER ORDERED that this Order shall be binding and effective despite any
22   conversion of this bankruptcy case to a case under any other chapter of Title 11 of the United

23   States Code.
24          IT IS FURTHER ORDERED that the fourteen day stay described in Bankruptcy Rule
25   4001(a)(3) is waived upon relief.
26          IT IS FURTHER ORDERED that U.S. Bank Trust National Association as Trustee of
27   Chalet Series III Trust may contact the Debtors to comply with California Civil Code Section
28   2923.5. U.S. Bank Trust National Association as Trustee of Chalet Series III Trust shall be
29

                                                     2                                   File No. CA-18-143762
                                                                                         Case No. 14-52442 SLJ
                                                                            Order on Motion for Relief From Stay
     Case: 14-52442       Doc# 56     Filed: 11/01/18     Entered: 11/01/18 13:53:10            Page 2 of 4
 1   permitted to communicate with the Debtors and Debtors’ counsel to the extent necessary to
 2   comply with the applicable nonbankruptcy law.
 3                                      ** END OF ORDER **
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

                                                  3                                  File No. CA-18-143762
                                                                                     Case No. 14-52442 SLJ
                                                                        Order on Motion for Relief From Stay
     Case: 14-52442     Doc# 56     Filed: 11/01/18    Entered: 11/01/18 13:53:10           Page 3 of 4
 1                                COURT SERVICE LIST
 2
     NONE
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29

                                             4                               File No. CA-18-143762
                                                                             Case No. 14-52442 SLJ
                                                                Order on Motion for Relief From Stay
     Case: 14-52442   Doc# 56   Filed: 11/01/18   Entered: 11/01/18 13:53:10        Page 4 of 4
